Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The applicant fails to provide the NPL document, and US patent mentioned in the “Background of Invention” of the specification. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Klasco (US 20030081800A1) in view of Azima (US 6332029 B1). 


As to Claim 1, Klasco teaches an acoustic installation for emission of a transverse acoustic wave in a gas environment ( flat panel sound radiator includes acoustic radiating surface, [0002] and abstract where acoustic radiator is a source for exciting a transverse wave in gas environment, see AAPA on page 1 “ Background of invention” comprising: a case in the form of a support frame ( rectangular metal frame 12, [0029], Figures 1 and 2), a flat rectangular membrane fixed to the support frame( flat panel radiator 13, [0029] disposed within and surrounded by frame 12), said rectangular membrane having four corners and four sides( flat radiator 13, Figures 1 and 2) , a drive for acoustic vibrations of the transverse acoustic wave comprising at least one acoustic vibration exciter having a magnetic circuit including ferrite parts, ( n electromechanical motor or exciter 14 is mounted to and supported by the bridge 16 and is operatively coupled to the flat panel radiator through a bobbin and voice coil assembly 27 (FIG. 2).[0029] and further on [0033] teaches [0033] The magnet structure of an electromechanical exciter 14 is secured to and supported by the bridge 16 and extends toward the flat panel radiator 13. A cylindrical bobbin and voice coil assembly 27 is securely mounted to the back of the panel 13 and extends into the gap of the magnet structure in the traditional way. Conventionally, electrical signals fed to the voice coil from an audio amplifier causes the voice coil to move within the magnetic field of the magnet structure. This, in turn, imparts local bending and lateral excursion to the panel for reproducing the audio program.). Regarding the following: wherein the membrane comprises first and second surface layers glued to respective first and second sides of a honeycomb layer, and a stabilizing impregnating composition based on polyurethane primers and varnishes covering the surface layers, Klasco on [0030] teaches the radiator 13 has a core 23, which preferably is a honeycomb structure core, sandwiched between a pair of facing skins 21 and 22. The facing skins are adhered to the core with adhesive to form the completed radiator panel. The materials of the core and facing skins and the adhesives used to bond them together are carefully selected, as described in the incorporated disclosure, to exhibit low self-noise, enhanced bass response, high damping, and durability. Klasco does not explicitly teach “…a stabilizing impregnating composition based on polyurethane primers and varnishes covering the surface layers.”. However, Azima in related field ( Acoustic device) teaches a transducer 9 serves to launch or excite bending waves in the panel to cause the panel to resonate and radiate an acoustic output, and the panel (2) is a rigid lightweight laminated sandwich-type panel having a core (22) e.g. of rigid plastics foam (97) or cellular matrix (98) such as a honeycomb matrix of metal foil, plastics or the like, with the cells extending transversely to the plane of the panel, and closed by opposed skins (21), e.g. of paper, card, plastics or, metal foil or sheet. Where the skins are of plastics, they may be reinforced with fibers e.g. of carbon, glass, Kevlar or the like in a manner known per se to improve their tensile properties. Envisaged skin layer materials and reinforcements thus include carbon, glass, Kevlar (RTM), Nomex (RTM) or aramid etc., fibers in various lays and weaves, as well as paper, bonded paper laminates, melamine, and various synthetic plastics films of high modulus, such as Mylar (RTM), Kaptan (RTM), polycarbonate, phenolic, polyester or related plastics, and fiber reinforced plastics, etc. and metal sheet or foil. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the diaphragm to enhance high damping and durability of the diaphragm. See at least Klasco on [0030];  wherein the at least one acoustic vibration exciter has a moveable end attached to the flat membrane, Klasco teaches on [0033] the magnet structure of an electromechanical exciter 14 is secured to and supported by the bridge 16 and extends toward the flat panel radiator 13, within a special line passing along a plane of the rectangular membrane,( as shown on Figure 1, an imaginary line that passes through the radiator 13) emerging from a first one of the corners of the rectangular membrane( rectangular membrane 13 as shown on Klasco on Figure 1), and ending at a point on the membrane side opposite to the first one of the corners located at a distance of ⅔ between the corner opposite to the first one of the corners, and another one of the corners. (See at least Klasco n Figure 1 and the explanation related to the limitation.)

    PNG
    media_image1.png
    808
    753
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651